Exhibit 10.23

 

 

Cimarex energy co.

1700 Lincoln Street, Suite 3700

Denver, Colorado 80203-4537

 

 

 



 

NOTICE OF GRANT OF RESTRICTED STOCK

AND AWARD AGREEMENT (PERFORMANCE AWARD)

 



 

 

 

Name: <first_name> <last_name>

 

 

 

Participant ID: <emp_id>

 

 

 

Plan:  2014 Equity Incentive Plan

 

 

 

Date of Award: <award_date>

 

 

 

Number of shares: <shares_awarded>

 

 

 

Restriction Period Ends:  3 years from date of grant

 

 

 

 

 

 

By accepting this agreement online, you and Cimarex Energy Co. (the “Company”)
agree that this restricted stock award is granted under and governed by the
terms and conditions of the Company’s 2014 Equity Incentive Plan (the “Plan”)
and the Award Agreement (the “Agreement”), both of which are attached and made a
part of this document.  In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of the Agreement, the terms
and conditions of the Plan will prevail.





CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 1 of 8

 

--------------------------------------------------------------------------------

 

AWARD AGREEMENT

 

1.Grant of Restricted Stock.  Pursuant to the Plan and subject to the terms and
conditions of this Agreement, you are granted the shares of restricted stock
(“Restricted Stock”) as set forth in the foregoing Notice of Grant as an Other
Stock Award pursuant to Article VIII of the Plan.  Upon the Company’s
achievement of pre-determined objectives for a specified performance period,
some or all of the shares of Restricted Stock will vest (the “Vested
Shares”).  Prior to the end of the Performance Period (as defined in Paragraph
3), the Restricted Stock may be evidenced in the manner the Company deems
appropriate, including, without limitation, a book-entry registration or
issuance of a stock certificate or certificates.  At the end of the Performance
Period the shares will be disposed of as provided in Paragraph 7.

 

2.Voting Rights and Ordinary Cash Dividends.    Prior to the end of the
Performance Period you are entitled to the voting rights of a holder of the
Company’s common stock.

 

During the Performance Period, you will receive dividends for each dividend
record date occurring during the Performance Period on 50% of the shares that
are subject to this grant (which represents the minimum number of shares payable
under this award, as shown on Appendix A to this Agreement (the “Minimum
Shares”)).  With respect to the remaining number of shares subject to this
grant, the Company will accrue dividends on those shares for each dividend
record date occurring during the Performance Period.  At the end of the
Performance Period, the number of Vested Shares to be paid to you will be
calculated in accordance with paragraph 4 of this Agreement.  At that time you
will receive the dividends accrued by the Company that are attributable to the
Vested Shares in excess of the Minimum Shares paid to you in accordance with
such calculation.  Any dividends that are accrued on shares that are forfeited
as a result of the calculation described in paragraph 4 will also be forfeited
and returned to the Company’s general funds.

 

3.Performance Period.    Except as provided in Paragraphs 5 and 6, the
“Performance Period” shall be the three-year period beginning with the Date of
Grant as provided in the foregoing Notice of Award and ending on the third
anniversary of the Date of Grant.  You may not sell, assign, transfer by gift or
otherwise, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise, any of the shares of Restricted Stock prior to expiration of the
Performance Period.

 

4.Performance Goals.  The number of Vested Shares will be determined at the end
of the Performance Period and will be based upon the Company’s stock price
performance relative to that of a defined peer group.  The peer group will be
comprised of the exploration and production companies set forth on Appendix B,
on both the last day of the month immediately preceding the beginning of the
Performance Period and on the last day of the Performance Period (the
“Performance Peer Group”).  The calculation of the exact number of Vested Shares
to be issued shall be determined as follows:

 

a.The calculated percentage difference between (i) and (ii), below:

 

(i)the average (rounded to the second decimal place) of the per share closing
price of the Company’s common stock and the common stock of each company in the
Performance Peer Group over 30 trading days preceding the beginning of the
Performance Period, and

 

(ii)the average (rounded to the second decimal place) of the per share closing
price of the Company’s common stock and the common stock of each company in the
Performance Peer Group over 30 trading days preceding the end of the Performance
Period.





CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 2 of 8

 

--------------------------------------------------------------------------------

 

 

b.After determination of the percentage difference as provided in 4.a., the
Company and the companies in the Performance Peer Group will be ranked from the
highest percentage to the lowest percentage, with the highest percentage company
ranked as first and the lowest percentage company as the last number of the
total number of companies in the Performance Peer Group.

 

c.The result obtained in 4.b. will serve as the basis for the percentage of
Vested Shares to be held by you.  The applicable vesting percentages are set
forth on Appendix A to this Agreement.    If at the end of the Performance
Period there are fewer companies in the Performance Peer Group than at the
beginning of the Performance Period, the relative performance rank will be
adjusted so that the Company must be ranked in the top 25% of the companies in
the Performance Peer Group in order for you to achieve 100% of the award, and
the minimum percent (50%) will vest if the Company is ranked in the bottom 25%
of the companies in the Performance Peer Group, with the remaining vesting
percentages adjusted by interpolation.

 

5.Termination of Employment.

 

a.Death or Disability.  If your employment with the Company terminates on
account of death or disability (as defined below) prior to the end of the
Performance Period, you will receive the number of Vested Shares calculated in
accordance with paragraph 4, except that the end of the Performance Period will
be the date of death or disability.

 

You will be considered disabled if you are (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
Cimarex.

 

b.Other Terminations.  If your employment is terminated, voluntarily or
involuntarily, for any reason other than death or disability prior to the end of
the Performance Period, your Restricted Stock will be forfeited.

 

6.Change in Control.    Upon the occurrence of a Change in Control, as defined
in the Plan, you will receive the number of Vested Shares calculated in
accordance with paragraph 4,  except that the end of the Performance Period
shall be the date of the Change in Control.

 

7.Removal of Restrictions.  Upon expiration of the Performance Period, the
Company will deliver to you the number of Vested Shares computed in accordance
with this Agreement.  In conformity with its insider trading policy, Cimarex may
elect to electronically deliver the shares to your account at a brokerage firm
selected by the Company.  You shall forfeit and assign to the Company, without
any consideration, any shares of Restricted Stock to which you are not entitled
at the end of the Performance Period.

 

8.Withholding Taxes.  Unless you make other arrangements with the Company,  the
Company will withhold a number of Vested Shares having a Fair Market Value (as
defined in the Plan) on the date of payment equal to the minimum statutory total
tax that could be withheld on the transaction.  You may also make arrangements
with the Company to pay the amount of taxes required by law or to



CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 3 of 8

 

--------------------------------------------------------------------------------

 

deliver to the Company previously owned shares of common stock having a Fair
Market Value on the date of payment equal to the minimum statutory total
tax.  In no event shall any form of payment made by you be permitted if it would
result in an accounting charge with respect to shares delivered to pay such
taxes, unless otherwise approved by the Company’s Compensation and Governance
Committee.

 

9.Effect of Prohibited Transfer.  If any transfer of Restricted Stock is made or
attempted to be made contrary to the terms of this Agreement, the Company will
have the right to acquire, without the payment of any consideration, such shares
from you or your transferee, at any time before or after a prohibited
transfer.  In addition to any other legal or equitable remedies it may have, the
Company may enforce its rights to specific performance to the extent permitted
by law and may exercise such other equitable remedies then available to it.  The
Company may refuse for any purpose to recognize any transferee who receives
shares contrary to the provisions of this Agreement as a stockholder and may
retain and/or recover all dividends on such shares that were paid or payable
subsequent to the date on which the prohibited transfer was made or attempted.

 

10.Clawback. By accepting this Performance Award, you expressly agree that, in
the event of an accounting restatement due to material noncompliance with
financial reporting requirements under the U.S. federal securities laws, the
Committee has the right to use reasonable efforts to recover from you this
Performance Award, during the three-year period preceding the date on which the
Company is required to prepare an accounting restatement.  This clawback policy
will be interpreted in the best judgment of the Committee in a manner consistent
with any applicable rules or regulations adopted by the Securities and Exchange
Commission or the New York Stock Exchange Stock Market as contemplated by the
Dodd-Frank Act.

11.Miscellaneous.

 

(a) Adjustments.    Article IX of the Plan provides for certain adjustments to
the number of shares of Common Stock covered by the Restricted Stock and other
changes in connection with a reorganization or other changes to the Common
Stock.

(b) Restrictions on Common Stock.  Any shares of Common Stock acquired by you
are subject to the Company’s Insider Trading Policy and may be subject to other
restrictions on resale.  Any sale or other disposition of shares by you must be
made in compliance with the Company’s Insider Trading Policy, in effect from
time to time, securities law and other applicable legal requirements.

(c) Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock awarded under the Plan or
future Restricted Stock that may be awarded under the Plan by electronic means. 
You hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

(d) Amendment or Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  You expressly
warrant that you are not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan may only be made in writing
and signed by a duly authorized officer of the Company.

(f)Amendment or Termination of the Plan.  By accepting this Performance Award,
you expressly warrant that you have received the Restricted Stock under the
Plan, and have received, read and are familiar with the terms of the Plan.  You
understand that the Plan is discretionary in nature and that it may be amended,
suspended or terminated by the Company at any time.



CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 4 of 8

 

--------------------------------------------------------------------------------

 

(g)Defined Terms.  Capitalized terms have the meaning set forth in the Plan or
herein, as the case may be.

(h)Compliance with Securities Laws.  This Agreement shall be subject to the
requirement that if at any time counsel to the Company determines that the
listing, registration or qualification of the shares of Restricted Stock upon
any securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, is necessary as a condition of,
or in connection with, the issuance or purchase of such shares thereunder, the
Restricted Stock may not be awarded unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Company.  Nothing herein shall be deemed to require
the Company to apply for, obtain, or keep current, any such listing,
registration or qualification.

(i)Construction; Severability.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

(j)Waiver.  Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.

(k)Binding Effect.  Subject to the limits on the transferability of the
Restricted Stock, this Agreement shall be binding upon and inure to the benefit
of the Company and you and their respective heirs, executors, administrators,
legal representatives, successors and assigns.

(l)No Right to Continued Employment.  Nothing contained in this Agreement or the
Plan shall be construed as giving you any right to remain employed by (or
provide other service to) the Company, any Subsidiary or any Affiliated
Entity.  The Company reserves the right to terminate your employment (or other
service) at any time.

(m)Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be delivered electronically, personally or mailed
(U.S. Mail) by the Company to you at your then current address as maintained by
the Company or such other address as you may advise the Company in writing.  Any
such notice shall be deemed to have been given as of the second day after
deposit in the United States mails, postage prepaid, properly addressed as set
forth in this paragraph, in the case of a mailed notice, or as of the date
delivered in the case of electronic or personal delivery.

(n)Governing Law.  This Agreement and the Plan shall be governed by and
construed in accordance with the laws of the State of Delaware except as
superseded by applicable Federal law.





CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 5 of 8

 

--------------------------------------------------------------------------------

 

Attachments:

2014 Equity Incentive Plan
Plan Prospectus
Insider Trading Policy

 

 

[REST OF THE PAGE IS LEFT BLANK INTENTIONALLY]

 





CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 6 of 8

 

--------------------------------------------------------------------------------

 



Appendix A

Cimarex Energy Co.

Performance Award Agreement

 

 

Relative Performance Rank

 

Percent of Award Vesting

1 through 5

 


100% 

6 

 


94% 

7 

 


89% 

8 

 


83% 

9 

 


78% 

10 

 


72% 

11 

 


67% 

12 

 


61% 

13 

 


56% 

14 through 18

 


50% 

 

 





CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 7 of 8

 

--------------------------------------------------------------------------------

 



Appendix B

Cimarex Energy Co.

Performance Award Agreement

 

Performance Peer Group

 

 

S&P 500 Oil and Gas Exploration Sub Index

 

 

Companies in Sub Index as of December 10, 2014

 

Anadarko Petroleum Corporation (APC)

EQT Corporation (EQT)

Apache Corporation (APA)

Marathon Oil Corporation (MRO

Cabot Oil & Gas Corporation (COG)

Murphy Oil Corporation (MUR)

Chesapeake Energy Corporation (CHK)

Newfield Exploration Company (NFX)

Cimarex Energy Co. (XEC)

Noble Energy Inc. (NBL)

ConocoPhillips (COP)

Pioneer Natural Resources Company (PXD)

Denbury Resources Inc. (DNR)

QEP Resources Inc. (QEP)

Devon Energy Corporation (DVN)

Range Resources Corporation (RRC)

EOG Resources Inc. (EOG)

Southwestern Energy Company (SWN)

 



CIMAREX 2014 EQUITY INCENTIVE PLAN PERFORMANCE AWARD AGREEMENTPage | 8 of 8

 

--------------------------------------------------------------------------------